United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1556
Issued: August 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 26, 2016 appellant filed a timely appeal from a June 29, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of compensation in
the amount of $1,805.26 for the period April 3 through 30, 2016; and (2) whether appellant was
at fault in the creation of the $1,805.26 overpayment and, therefore, ineligible for waiver of
recovery.
FACTUAL HISTORY
On August 5, 2002 appellant, then a 33-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on July 29, 2002 he sustained an injury to his left pinky and
1

5 U.S.C. § 8101 et seq.

ring finger while in the performance of duty. OWCP accepted the claim for left elbow tendinitis
and subsequently expanded the acceptance of the claim to include cubital tunnel syndrome of the
left elbow. On August 13, 2002 appellant accepted a limited-duty assignment. He stopped work
completely on August 23, 2002 and filed a recurrence of disability (Form CA-2a).2 OWCP paid
appellant compensation for temporary total disability on the supplemental rolls as of August 23,
2002 and paid wage-loss compensation and medical benefits on the periodic rolls as of
November 3, 2002.
Appellant elected to receive Office of Personnel Management (OPM) retirement benefits
effective February 6, 2008. By letter dated July 14, 2008, OPM advised that appellant had not
received any OPM benefits and had cancelled his election of benefits.
By letter dated July 17, 2008, OWCP advised appellant that he had been placed on the
periodic rolls and outlined his entitlement to compensation benefits and his responsibility to
return to work in connection with the accepted injury. Appellant’s weekly pay rate was
calculated to be $857.37. OWCP instructed: “In order to avoid an overpayment of
compensation, NOTIFY THIS OFFICE IMMEDIATELY WHEN YOU RETURN TO WORK.
Each payment made through its automated system will include the period for which payment is
made. If you have worked for any portion of this period, you must return the check to this office.
Otherwise, an overpayment of compensation may result.” (Emphasis in the original.)
On April 5, 2013 appellant elected to receive his compensation benefits by direct deposit.
On August 27, 2015 OWCP referred appellant to Dr. Hormozan Aprin, a Board-certified
orthopedic surgeon, for a second opinion evaluation regarding the nature and extent of disability.
In a September 2, 2015 medical report, Dr. Aprin provided work restrictions and reported that
appellant could return to full-time sedentary light-duty work.
By letter dated September 18, 2015, OWCP requested that the employing establishment
provide appellant a job offer within Dr. Aprin’s restrictions.
On December 18, 2015 appellant accepted an offer of modified assignment (limited duty)
as a city carrier within his medical restrictions. The assignment was identified as an eight-hour
job offer.
In a January 28, 2016 CA-110 telephone note, the employing establishment informed
OWCP that it was still in the process of rehiring appellant since having accepted the job offer,
and would call again with a firm date on when he could return to work.
2

The Board notes that appellant had two prior workers’ compensation claims. On September 13, 2000 appellant
was delivering mail when his right leg and foot fell through the steps he was descending. OWCP accepted the claim
for right calf leg sprain under OWCP File No. xxxxxx274. Appellant returned to full-duty work on
November 3, 2000.
Appellant filed another claim for injury on September 19, 2001 when he was lifting his pushcart for mail onto
the back of his mail vehicle and felt shooting pain in his lower back. He stopped work and returned on
September 25, 2001 under a limited-duty assignment. By decision dated November 3, 2001, OWCP accepted the
claim for lumbar sprain and lumbar closed subluxation under OWCP File No. xxxxxx900. Appellant filed a
recurrence of disability claim commencing on October 29, 2001 which was accepted by OWCP for medical benefits
only. No other information pertaining to his prior claims is before the Board.

2

On February 18, 2016 appellant submitted a Health Benefits Election Form (Form 2809)
and requested his enrollment be changed.
On April 21, 2016 appellant filed a claim for compensation (Form CA-7) for leave
without pay (LWOP) for the period April 2 through 15, 2016. In an accompanying time analysis
form (Form CA-7a), he reported working 35.04 hours and requested LWOP for 44.96 hours
because no work was available within his medical restrictions.
By letter dated April 29, 2016, OWCP notified the employing establishment that
appellant filed a claim for compensation (Form CA-7) for the period April 2 through 15, 2016. It
had only just removed him from the periodic rolls as the last communication from the employing
establishment dated back to late January 2016 when it was still attempting to place appellant.
OWCP noted that appellant’s Form CA-7 was the first formal indication that he was working. It
explained that the claim for compensation was not payable since he had been issued
compensation on the periodic rolls through April 30, 2016 and thus an overpayment would be
declared. OWCP requested that the employing establishment submit a copy of appellant’s
current modified job offer and the number of hours he was presently working.
On May 2, 2016 appellant filed a Form CA-7 for LWOP for the period April 16
through 29, 2016. In an accompanying Form CA-7a, he reported working 32.62 hours and
requested LWOP for 47.38 hours because no work was available within his medical restrictions.
In a May 2, 2016 return to work worksheet (Form CA-3), the employing establishment
reported that appellant returned to work on April 2, 2016 in a part-time modified-duty position
with restrictions for eight hours per day. A copy of the December 18, 2015 offer of modified
assignment was submitted, as well OWCP’s April 29, 2016 letter with a handwritten note, “Job
offer will change if restrictions change. Job offer is for eight hours a day.”
In a May 6, 2016 CA-110 telephone note, OWCP informed appellant that he could keep
the last payment since he was not notified prior to its issuance. Appellant reported that, despite
signing an eight-hour tour of duty, he was only working four to five hours each day because
eight hours of work had not been available within his restrictions. As such, he was filing Form
CA-7’s for the remaining hours. Appellant further asked if he needed to return the April 30,
2016 payment.
On May 13, 2016 appellant filed a Form CA-7 for LWOP for the period April 30 through
May 13, 2016. In an accompanying Form CA-7a, he reported working 33.22 hours and
requested LWOP for 46.78 hours because no work was available within his medical restrictions.3
On May 23, 2016 OWCP approved wage-loss compensation for 41.42 hours for the period
May 1 through 13, 2016. It noted that the 41.42 hours did not include the intermittent wage-loss

3

Appellant reported working 2.64 hours on April 30, 2016 and requested LWOP for 5.36 hours.

3

amount for April 30, 2016, which was included in the last periodic rolls payment appellant
received.4
A payroll computer printout listed that appellant continued to receive wage-loss
compensation from April 3 through 30, 2016 even though he returned to full-time limited duty
on April 3, 2016. It noted that his 28-day gross compensation amounted to $3,208.00.
Following appropriate deductions for health insurance, life insurance, and retirement, appellant
received a net amount of $1,805.26 for the period April 3 through 30, 2016, thereby creating an
overpayment. The check date was noted as April 30, 2016.
By letter dated May 29, 2016, OWCP made a preliminary determination that appellant
received an overpayment of compensation in the amount of $1,805.26 for the period April 3
through 30, 2016 because he continued to receive disability compensation after his return to fulltime light-duty work. It further found that he was at fault in creating the overpayment because
he accepted payments that he knew or reasonably should have known that he was not entitled to
after returning to full-time work. OWCP noted that appellant was not entitled to receive 28 days
of payment from April 3 through 30, 2016 resulting in a net overpayment of $1,805.26. It
informed him of his review rights and instructed him to complete an enclosed overpayment
recovery questionnaire form (OWCP-20) and submit supporting documentation within 30 days.
In a June 6, 2016 overpayment action request, appellant contested the overpayment
decision and requested OWCP make a decision based on the written evidence on the issues of
overpayment, fault, and waiver of recovery of the overpayment. He argued that he notified
OWCP that he was returning to work in the Form 2809 change of health insurance. Appellant
further explained that he submitted his CA-7 and CA-7a forms because he did not know that he
would continue to receive a monthly OWCP check. He argued that he did not work the full 160
hours and therefore should receive from OWCP the remaining hours he did not work. Appellant
attempted to contact OWCP about the check and was instructed to keep it. He further reported
that his health insurance payment was taken from both his OWCP check and his work check for
the same time period, and he was entitled to reimbursement from one of the payments.
Appellant further argued that OWCP had not processed his CA-7 and CA-7a forms for April 3
through 30, 2016 and thus, the overpayment amount was incorrect.
In an accompanying June 6, 2016 OWCP-20 form, appellant again argued that he was not
at fault with regard to the overpayment. He explained that he did not expect to receive full
payment from April 3 to 30, 2016 which is why he filed the CA-7 and CA-7a forms for missing
work hours. Appellant reported that these forms were not processed because he was paid by
OWCP through the end of the month for those hours. He contacted OWCP and was instructed to
keep the check. Appellant further noted that he notified OWCP he was returning to work when
he first sent in his Form 2809 which was also not processed.
4

The Board notes that on May 27, 2016, appellant filed another Form CA-7 and CA-7a for the period May 14
through 26, 2016 reporting 29.07 hours of work and claiming LWOP for 50.93 hours because no work was available
within his medical restrictions. On June 3, 2016 OWCP approved wage-loss compensation for 50.93 hours from
May 14 to 27, 2016 in the amount of $1,025.60. On June 10, 2016 appellant filed a Form CA-7 and Form CA-7a for
the period May 28 through June 10, 2016, reporting 22.49 hours of work and claiming LWOP for 33.51 hours
because no work was available within his medical restrictions. On June 20, 2016 OWCP approved wage-loss
compensation for 33.51 hours from May 28 through June 10, 2016 in the amount of $674.81.

4

Appellant submitted a copy of OWCP’s May 29, 2016 preliminary overpayment finding.
He noted that OWCP was incorrect as he did not return to full-time work for eight hours per day
on April 3, 2016. Appellant also submitted a copy of a March 4, 2016 letter from OWCP
acknowledging receipt of his February 18, 2016 Form 2809 which could not be processed as
open season was closed. He referenced this letter to show that he notified OWCP that he was
returning to work since he requested his health insurance be changed.
Appellant also submitted two 2016 earnings statements for pay periods eight and nine
which showed 44.96 hours and 47.38 hours of LWOP respectively. He argued that he was never
paid the remaining balance as requested on his CA-7 forms and that his earnings statement
showed that health insurance payments were being made from his paycheck for that time frame.
Appellant provided a Department of Labor benefits statement which showed that health
insurance costs were deducted from his wage-loss compensation check for the period April 3
through 30, 2016, resulting in a net payment of $1,805.26. He argued that health insurance
deductions were improperly taken from both his earnings and his wage-loss compensation.
Appellant further resubmitted his CA-7 and CA-7a forms requesting leave without pay for the
period April 2 through 29, 2016.
By decision dated June 29, 2016, OWCP finalized the preliminary overpayment
determination finding that appellant was overpaid in the amount of $1,805.26 from April 3
through 30, 2016 because he continued to receive disability compensation after his return to fulltime work. It found that appellant was at fault in the creation of the overpayment and thus, not
entitled to waiver of recovery. Recovery was directed by submitting the full amount of the
overpayment within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.6 OWCP’s regulations state in pertinent part: Compensation for wageloss due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him from earning the wages earned before the work-related injury.7
A claimant is not entitled to receive temporary total disability and actual earnings for the same
period. OWCP’s procedures provide that an overpayment of compensation is created when a
claimant returns to work, but continues to receive wage-loss compensation.8
5

5 U.S.C. § 8102.

6

Id. at § 8116(a).

7

20 C.F.R. § 10.500.

8

B.H., Docket No. 09-292 (issued September 1, 2009); Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).

5

Section 8129(a) of FECA provides that when an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which the individual is
entitled.9
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim and paid wage-loss compensation, placing him on the
periodic rolls. It determined that on April 3, 2016, appellant returned to work in a full-time,
light-duty capacity. However, OWCP subsequently paid him wage-loss compensation for total
disability from April 3 through 30, 2016, resulting in an overpayment of compensation.10 A
claimant is not entitled to receive temporary total disability benefits and actual earnings for the
same time period.11 The Board finds, however, that this case is not in posture for decision
regarding the amount of the overpayment.
In its June 29, 2016 decision, OWCP found that appellant received an overpayment of
compensation in the amount of $1,805.26 from April 3 to 30, 2016 because he returned to work
and received 28 days of compensation for total disability. It based its decision on the employing
establishment’s May 2, 2016 CA-3 worksheet which established that appellant returned to fulltime light-duty work for eight hours per day beginning April 2, 2016.
With respect to appellant’s work status, the employing establishment reported on its
CA-3 worksheet that appellant returned to work on April 2, 2016 and identified “part-time
modified duty: with restrictions for eight hours per day.”
The Board notes that contrary to OWCP’s finding, the employing establishment did not
identify appellant as having returned to full-time work as it reported part-time modified duty.
Appellant filed timely CA-7 and CA-7a forms for leave without pay beginning April 2, 2016 and
continuing. He cited partial hours worked on each day because no full-time work was available
within his medical restrictions. The LWOP hours were further verified by the employing
establishment on these claim for compensation forms. These forms, coupled with the employing
establishments CA-3 worksheet, provide support that appellant did not return to full-time work
on April 3, 2016, but rather returned in a part-time modified capacity.12 Moreover, OWCP
processed appellant’s subsequent Form CA-7’s for LWOP beginning May 1, 2016 and
continuing, because a full eight hours of work daily was not available within his medical
restrictions. As such, it remains unclear why it did not process the hours requested for the period
April 2 to 30, 2016. The Board therefore finds that, due to the incorrect designation of
appellant’s time records, OWCP has failed to establish that it correctly calculated the amount of

9

5 U.S.C. § 8129(a).

10

See J.W., Docket No. 15-1163 (issued January 13, 2016).

11

L.S., 59 ECAB 350, 352-53 (2008).

12

R.G., Docket No. 16-1129 (issued December 27, 2016).

6

the overpayment for the period April 3 through 30, 2016. Therefore, the Board will set aside
OWCP’s June 29, 2016 decision and remand the case for further development.13
On remand, OWCP should recalculate the overpayment for the period April 3 through 30,
2016, taking into account the CA-7 and CA-7a forms requesting LWOP from April 2
through 30, 2016.14 It should also clarify whether health benefit deductions were dually made
from appellant’s wages and his FECA benefits during the time period in question. Following
such further development as it deems necessary, OWCP shall issue a de novo decision.15
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

K.L., Docket No. 16-1490 (issued May 26, 2017).

14

Id.

15

In view of the Board’s findings regarding the amount of the overpayment, it is premature to address fault and
recovery.

7

